Title: To Alexander Hamilton from William Lindsay, 20 May 1792
From: Lindsay, William
To: Hamilton, Alexander



Sir,
Collectors Office District ofNorfolk & Portsmo. [Virginia] 20 May 1792

I have received Notice from Mr. James Wells that he has thought proper to resign his appointment of Surveyor for the Port of Smithfield, and also that of Port Inspector for the same place.
Colo. Parker has informed me he has recommended his Brother as a proper person to succeed Mr. Wells, who I doubt not (if appointed,) will justify the recommendation.
I am respectfully   Sir   Your Ob Serv
Wm. Lindsay Colr

Alexr. Hamilton EsqrSecy of the Treasy.
